     Case 2:21-cv-00271-WBS-GGH Document 10 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RYAN CHARLES MATLOCK,                              No. 2:21-cv-00271 WBS GGH P
12                      Petitioner,
13           v.                                         ORDER
14   B. KIBLER, Warden,
15                      Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 22, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 8. Petitioner

23   has filed objections to the findings and recommendations. ECF No. 9.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                       1
     Case 2:21-cv-00271-WBS-GGH Document 10 Filed 04/21/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed March 22, 2021, are ADOPTED in full;

 3           2. Petitioner’s application for a writ of habeas corpus is summarily dismissed; and

 4           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 5   2253.

 6   Dated: April 20, 2021

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
